

Exhibit 10.43
FIRST MODIFICATION AND ADDITIONAL ADVANCE AGREEMENT
(Long Form)
This FIRST MODIFICATION AND ADDITIONAL ADVANCE AGREEMENT (Long Form) (this
"Agreement") is dated as of January 23, 2020, by and among (i) KBSIII DOMAIN
GATEWAY, LLC, KBSIII 1550 WEST MCEWEN DRIVE, LLC, KBSIII 155 NORTH 400 WEST,
LLC, and KBSIII 515 CONGRESS, LLC, each a Delaware limited liability company
(the "Existing Borrowers"), (ii) KBSIII 201 17TH STREET, LLC, a Delaware limited
liability company ("Additional Borrower," and individually or collectively with
the Existing Borrowers as the context may require, "Borrower" or "Borrowers"),
(iii) U.S. BANK NATIONAL ASSOCIATION, a national banking association, as agent
(in such capacity, "Agent"), and (iv) each lender party hereto (individually, a
"Lender" and collectively with any lender that becomes a party to the Loan
Agreement (defined below) in the future, the "Lenders").
RECITALS
A.Existing Borrowers, Agent and Lenders are parties to that certain Term Loan
Agreement dated as of October 17, 2018 (as amended, restated, extended,
supplemented, or otherwise modified in writing from time to time, the "Loan
Agreement"). Pursuant to the Loan Agreement, Lenders made a loan to the Existing
Borrowers in the original maximum principal amount of Two Hundred Fifteen
Million and No/100 Dollars ($215,000,000.00) (the "Loan"), consisting of a
Revolving Portion and a Non-Revolving Portion (as such terms are defined in the
Loan Agreement). Subject to the satisfaction of the conditions set forth in
Section 10.29 of the Loan Agreement and before giving effect to this Agreement,
the Loan is subject to increase up to an aggregate principal amount of Three
Hundred Eighty-Five Million and No/100 Dollars ($385,000,000.00).
B.The following documents, each of which is dated as of October 17, 2018 (unless
otherwise specified), were executed in connection with the Loan, among others:
(i)One or more Promissory Notes in the original aggregate principal amount of
$215,000,000.00, each made by Borrowers in favor of a Lender (collectively, the
"Existing Notes").
(ii)Deed of Trust, Assignment of Leases and Rents, Security Agreement, Fixture
Filing and Financing Statement (Domain Gateway Project) recorded as Instrument
No. 2018164103 in the Official Records of Travis County, Texas on October 18,
2018 (the "Domain Gateway Deed of Trust");
(iii)Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (McEwen Project) recorded at Book 7494, Pages 1-36 in the
Official Records of Williamson County, Tennessee on October 30, 2018 (the
"McEwen Deed of Trust"); and
(iv)Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (Gateway Tech Project) recorded as Instrument No. 12869683 in
-1-



--------------------------------------------------------------------------------



the Official Records of Salt Lake County, Utah on October 17, 2018 (the "Salt
Lake Hardware Deed of Trust"); and
(v)        Deed of Trust, Assignment of Leases and Rents, Security Agreement,
Fixture Filing and Financing Statement (515 Congress Project) recorded as
Instrument No. 2018164110 in the Official Records of Travis County, Texas on
October 18, 2018 (the "515 Congress Deed of Trust", and collectively with the
documents described in subsections (ii) through (iv) above, the "Existing Deeds
of Trust").
C.In connection with the Loan, the Existing Borrowers and the Additional
Borrower (by executing the Joinder (as defined below)), executed in favor of
Agent and the Lenders that certain Environmental Indemnification Agreement dated
as of October 17, 2018 (the "Environmental Indemnity") and the other "Loan
Documents", as such term is defined in the Loan Agreement.
D.In connection with the Loan, KBS REIT Properties III, LLC, a Delaware limited
liability company ("Guarantor"), executed in favor of Agent: (i) that certain
Payment Guaranty Agreement dated as of October 17, 2018 (the "Payment Guaranty")
and (ii) that certain Recourse Carve-Out Guaranty Agreement dated as of October
17, 2018 (the "Recourse Carve-Out Guaranty" and collectively with the Payment
Guaranty, the "Guaranty").
E.Concurrently with entering into this Agreement, Additional Borrower, Existing
Borrowers, Agent and the Lenders are entering into that certain Assumption and
Joinder Agreement (the "Joinder"), pursuant to which, among other things,
Additional Borrower is becoming a "Borrower" under the Loan Agreement and the
other Loan Documents, and the property described in the 201 17th Street Deed of
Trust (defined below) is being added as one of the "Properties" securing the
Loan. In connection therewith, Additional Borrower is executing that certain
Deed to Secure Debt, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (201 17th Street Project) dated as of even date herewith as
grantor, to Agent, as grantee (the "201 17th Street Deed of Trust", collectively
with the Existing Deeds of Trust and any other "Deed of Trust" (as defined in
the Loan Agreement), the "Deeds of Trust") and encumbering certain real and
personal property located in Fulton County, Georgia as more particularly
described therein (the "201 17th Street Property").
F.As of the date of this Agreement (and prior to disbursement of any portion of
the Additional Advance, as defined below), the Aggregate Commitment is
$215,000,000.00, the Principal Balance is $210,112,500.00, the Revolving Portion
is $107,500,000.00 (of which $102,612,500.00 of principal is outstanding), and
the Non-Revolving Portion is $107,500,000.00 (of which $107,500,000.00 of
principal is outstanding).
G.Additionally, immediately prior to the execution of this Agreement, Fifth
Third Bank, an Ohio banking corporation ("Fifth Third"), and U.S. Bank National
Association, a national banking association ("U.S. Bank"), are executing an
Assignment and Assumption Agreement dated as of even date herewith (the
"Assignment Agreement") with respect to Fifth Third's assignment of its
obligations as a Lender under the Loan Agreement to U.S. Bank and U.S. Bank's
assumption of such obligations.


-2-



--------------------------------------------------------------------------------



H.Borrowers have requested that Lenders, among other things, increase the
Aggregate Commitment (as defined in the Loan Agreement) from $215,000,000.00 to
$325,000,000.00 in accordance with the terms and conditions set forth in this
Agreement. In connection with such increase, Administrative Agent and Lenders
have agreed to re-allocate the outstanding Commitments for each Lender who will
remain a Lender following the Effective Date as set forth on Schedule 1 attached
hereto (which Commitments include, to the extent necessary, an assignment and
re-allocation of Fifth Third's interest in the Loan amongst the Lenders to
reflect the amounts indicated in Schedule 1). In connection with such increase
in the Aggregate Commitment and Lender's allocations thereof, the Existing Notes
are being renewed, amended, restated and replaced, in their entirety by
(collectively, the "New Notes"): (i) that certain Amended and Restated
Promissory Note of even date herewith made by Borrower to the order of
Associated Bank, National Association, in the face principal amount of
$40,000,000.00, (ii) that certain Amended and Restated Promissory Note of even
date herewith made by Borrower to the order of City National Bank, a national
banking association, in the face principal amount of $60,000,000.00, (iii) that
certain Second Amended and Restated Promissory Note of even date herewith made
by Borrower to the order of U.S. Bank National Association, a national banking
association, in the face principal amount of $95,000,000.00, (iv) that certain
Amended and Restated Promissory Note of even date herewith made by Borrower to
the order of Regions Bank in the face principal amount of $65,000,000.00, and
(v) that certain Promissory Note of even date herewith made by Borrower to the
order of Citizens Bank, a national banking association, in the face principal
amount of $65,000,000.00.
I.As used herein, the term "Loan Documents" shall mean the Loan Agreement, the
Notes (as defined below), the Guaranty, the Deeds of Trust, the Environmental
Indemnity and the other "Loan Documents" as such term is defined in the Loan
Agreement. This Agreement (including the Consent and Reaffirmation of Guarantor
attached hereto), the Joinder, the Texas Property Junior Deeds of Trust (as
defined below) and the Short Form Agreements (as defined below) also shall
constitute Loan Documents. Capitalized terms used herein without definition have
the meanings ascribed to them in the Loan Agreement. As used herein the terms
"Borrower" or "Borrowers" shall mean, individually or collectively as the
context may require, each Existing Borrower, Additional Borrower, and each
additional New Borrower that becomes a Borrower pursuant to the provisions of
Section 10.30 of the Loan Agreement. Unless otherwise specified, as used herein,
the term "Borrower" shall mean each Borrower individually and all Borrowers
collectively, and jointly and severally, using an interpretation most favorable
to Agent and Lenders.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth below and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Recitals; Representations; Reaffirmation of Loan. The foregoing recitals are
true and correct and are incorporated herein by this reference. As of the
Effective Date (as defined in Section 6 below), each Borrower hereby represents
and warrants to Agent and the Lenders that, no Event of Default has occurred and
is continuing and to Borrower's knowledge, no condition has occurred and is
continuing that, with notice or the passage of time or both,
-3-



--------------------------------------------------------------------------------



would constitute an Event of Default. Each Borrower hereby reaffirms all of its
obligations under the Loan Documents and relating to any Lender-Provided Swap
Transactions, and acknowledges that it has no claims, offsets or defenses with
respect to the payment of sums due under the Loan Agreement, the Notes or under
any Lender-Provided Swap Transactions. Without limiting the foregoing, each
Borrower reaffirms Agent's right, following the occurrence and during the
continuance of any Event of Default, to apply any and all payments made by
Borrower or otherwise received by Agent or the Lenders with respect to the Loan
and any Lender-Provided Swap Transaction, including without limitation all
proceeds received from the sale or liquidation of any collateral, to the
obligations owing by Borrower under the Loan Documents and Lender-Provided Swap
Transactions in such order and manner deemed appropriate by Agent in Agent's
sole discretion, and each Borrower acknowledges that it shall have no right to
direct Agent as to such application or designate the portion of the obligation
to be satisfied.
2.Amendments to Loan Documents. In addition to any other amendments provided for
herein, the Loan Documents are hereby modified, as follows (which modifications
shall be effective as of the Effective Date, as defined below):
(a)Subject to the terms and conditions of this Agreement, Lenders agree to
provide Borrowers, and Borrowers shall be deemed to have accepted (if and when
disbursed), an increase in the Aggregate Commitment in the principal sum of
$110,000,000.00 (the "Additional Advance"). The Additional Advance, together
with the principal amount of the Loan, shall be evidenced by the Notes, and
shall be secured by the Deeds of Trust (subject to the limitations on the
maximum amount of principal indebtedness secured by each Deed of Trust, if any,
set forth therein) and the other Loan Documents (except those Loan Documents
specifically stated to be unsecured). Following the increase of the Aggregate
Commitment by the Additional Advance, Agent, Lenders and Borrowers agree that
clause (b) of the second sentence of Section 10.29 of the Loan Agreement is
hereby amended such that Borrower shall be able to increase the Aggregate
Commitment up to a maximum of $650,000,000 with respect to the Accordion Option
(subject to the other terms and conditions of Section 10.29 of the Loan
Agreement). The Loan shall be deemed consolidated with the Additional Advance to
form a single indebtedness in the principal amount of $325,000,000.00 (the
"Increased Aggregate Commitment"). For the avoidance of doubt, after the
increase of the Aggregate Commitment by making the Additional Advance, the
Aggregate Commitment shall be $325,000,000.00; the Non-Revolving Portion shall
be $162,500,000.00, of which $162,500,000 has been funded; the Revolving Portion
shall be $162,500,000.00, of which $114,122,500.48 has been funded. Subject to
further increases of the Increased Aggregate Commitment pursuant to the exercise
of the Accordion Option under the terms of Section 10.29 of the Loan Agreement,
at no time during the term of the Loan shall the outstanding amounts owing under
the Loan exceed the Increased Aggregate Commitment. The allocation of the
Additional Advance between the Non-Revolving Portion and the Revolving Portion
shall be $55,000,000.00 (for a total of $162,500,000.00) to the Revolving
Portion and $55,000,000.00 (for a total of $162,500,000.00) to the Non-Revolving
Portion, and any references in the Loan Documents to such terms shall be revised
accordingly. From and after the Effective Date (as defined below), all
references to the Aggregate Commitment set forth in the Loan Agreement and the
other Loan Documents shall be deemed references to the Increased Aggregate
Commitment, subject to decrease in accordance with an extension of the Maturity
Date under Sections 2.8 and/or 2.9 of the Loan Agreement, the release
-4-



--------------------------------------------------------------------------------



of a Property under Section 10.31 of the Loan Agreement, or as set forth in
Section 10.3 of the Loan Agreement. The Additional Advance shall be disbursed in
accordance with the terms and conditions for disbursements set forth in the Loan
Agreement.
(b)Schedule 1 to the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule 1 attached hereto.
(c)The last paragraph on page 1 of the Salt Lake Hardware Deed of Trust is
hereby deleted in its entirety and replaced with the following:
"WHEREAS, pursuant to that certain Term Loan Agreement dated as of the date
hereof among Trustor and each of the other borrowers from time to time a party
thereto (individually and collectively, as the context may require,
"Borrowers"), the Lenders from time to time party thereto and Administrative
Agent (as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the "Loan Agreement"), the Lenders have agreed to
make certain advances from time to time to Borrower in the maximum aggregate
principal amount of THREE HUNDRED TWENTY-FIVE MILLION AND NO/100 DOLLARS
($325,000,000.00) (which amount may be increased to SIX HUNDRED FIFTY MILLION
AND NO/100 DOLLARS ($650,000,000.00) pursuant to the terms and conditions set
forth in the Loan Agreement) (the "Loan") and evidenced by one or more
promissory notes made by Borrowers and delivered to the Lenders (as the same may
be amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time, collectively, the "Notes");"
(d)The second paragraph on page 1 of the McEwen Deed of Trust is hereby deleted
in its entirety and replaced with the following:
"WHEREAS, pursuant to that certain Term Loan Agreement dated as of the date
hereof among Trustor and each of the other borrowers from time to time a party
thereto (individually and collectively, as the context may require,
"Borrowers"), the Lenders from time to time party thereto and Administrative
Agent (as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the "Loan Agreement"), the Lenders have agreed to
make certain advances from time to time to Borrower in the maximum aggregate
principal amount of THREE HUNDRED TWENTY-FIVE MILLION AND NO/100 DOLLARS
($325,000,000.00) (which amount may be increased to SIX HUNDRED FIFTY MILLION
AND NO/100 DOLLARS ($650,000,000.00) pursuant to the terms and conditions set
forth in the Loan Agreement) (the "Loan") and evidenced by one or more
promissory notes made by Borrowers and delivered to the Lenders (as the same may
be amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time, collectively, the "Notes");"
(e)The second paragraph on page 1 of the Domain Gateway Deed of Trust is hereby
deleted in its entirety and replaced with the following:


-5-



--------------------------------------------------------------------------------



"WHEREAS, pursuant to that certain Term Loan Agreement dated as of the date
hereof among Trustor and each of the other borrowers from time to time a party
thereto (individually and collectively, as the context may require,
"Borrowers"), the Lenders from time to time party thereto and Administrative
Agent (as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the "Loan Agreement"), the Lenders have agreed to
make certain advances from time to time to Borrower in the maximum aggregate
principal amount of THREE HUNDRED TWENTY-FIVE MILLION AND NO/100 DOLLARS
($325,000,000.00) (which amount may be increased to SIX HUNDRED FIFTY MILLION
AND NO/100 DOLLARS ($650,000,000.00) pursuant to the terms and conditions set
forth in the Loan Agreement) (the "Loan") and evidenced by one or more
promissory notes made by Borrowers and delivered to the Lenders (as the same may
be amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time, collectively, the "Notes");"
(f)The second paragraph on page 1 of the 515 Congress Deed of Trust is hereby
deleted in its entirety and replaced with the following:
"WHEREAS, pursuant to that certain Term Loan Agreement dated as of the date
hereof among Trustor and each of the other borrowers from time to time a party
thereto (individually and collectively, as the context may require,
"Borrowers"), the Lenders from time to time party thereto and Administrative
Agent (as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the "Loan Agreement"), the Lenders have agreed to
make certain advances from time to time to Borrower in the maximum aggregate
principal amount of THREE HUNDRED TWENTY-FIVE MILLION AND NO/100 DOLLARS
($325,000,000.00) (which amount may be increased to SIX HUNDRED FIFTY MILLION
AND NO/100 DOLLARS ($650,000,000.00) pursuant to the terms and conditions set
forth in the Loan Agreement) (the "Loan") and evidenced by one or more
promissory notes made by Borrowers and delivered to the Lenders (as the same may
be amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time, collectively, the "Notes");"
(g)Any provisions in the Domain Gateway Deed of Trust and the 515 Congress Deed
of Trust or any other Loan Documents prohibiting the applicable Borrower from
further encumbering the Domain Gateway Project or the 515 Congress Project (as
applicable) are hereby waived by Agent and the Lenders solely to the extent
required to permit the applicable Borrower to execute the Texas Property Junior
Deeds of Trust (as defined herein) in favor of Agent and to permit such Texas
Property Junior Deeds of Trust to be recorded, in a lien priority position
junior and subordinate only to the Domain Gateway Deed of Trust and the 515
Congress Deed of Trust (as applicable), in the official records of the
applicable counties in the State of Texas in which such Properties are located.
Agent and the Lenders hereby acknowledge and agree that the execution and
recordation of such Texas Property Junior Deeds of Trust shall not constitute an
"Event of Default" under the Domain Gateway Deed of Trust and the 515 Congress
Deed of Trust, notwithstanding anything to the contrary set forth therein.


-6-



--------------------------------------------------------------------------------



(h)The definition of "Security Instrument" set forth in the "Definitions and
Interpretations" section of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"'Security Instrument': Means, individually and collectively as the context may
require, each mortgage, deed of trust, deed to secure debt with assignment of
leases or similar security agreement, executed and delivered by a Borrower as
security for the Obligations which encumbers a Project, as the same may be
amended, restated, supplemented or modified from time to time, including without
limitation the "Texas Property Junior Deeds of Trust" as defined in that certain
First Modification and Additional Advance Agreement (Long Form) dated as of
January 23, 2020 by and among Borrowers, Agent and Lenders."
(i)Guarantor, by its signature to the attached Consent and Reaffirmation of
Guarantor, acknowledges and agrees that the "Base Guaranteed Amount" for which
it shall be liable under the Payment Guaranty has been increased to
$81,250,000.00 plus all other amounts specified therein as being guaranteed
thereby pursuant to the express terms thereof, including, without limitation,
the limitations and reduction provisions set forth in Section 27 of the Payment
Guaranty.
(j)The first paragraph of Section 27(a) of the Payment Guaranty is hereby
deleted in its entirety and replaced with the following:
"(a) Notwithstanding anything to the contrary contained herein, the maximum
liability of the Guarantor under this Guaranty shall not exceed (i) the Base
Guaranteed Amount (defined below as the same shall be determined from time to
time), plus (ii) the expenses and fees of legal counsel in connection with any
collection and/or enforcement relative to this Guaranty."
(k)The definition of "Availability Amount" set forth in the "Definitions and
Interpretations" section of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"'Availability Amount': Means the lesser of (a) the Aggregate Commitment (as
such amount may from time-to-time be increased or decreased in accordance with
the terms of this Agreement), and (b) the Borrowing Base Amount."
(l)The definition of "Borrowing Base Amount" set forth in the "Definitions and
Interpretations" section of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"'Borrowing Base Amount': Shall mean the lesser of (a) the product obtained by
multiplying the Maximum Borrowing Base Leverage Ratio by the Borrowing Base
Value (provided that at Administrative Agent's election, such amount determined
under this subparagraph (a) may be capped should the Borrowing Base Amount
associated with the future admittance of a single project exceed $100,000,000
(which cap shall be determined at the time of admittance of any such Project as
collateral for the Loan), and such Borrowing Base Amount for
-7-



--------------------------------------------------------------------------------



such Project shall remain capped at such amount unless otherwise approved by
Administrative Agent), provided that the foregoing shall be waived for the
Initial Projects, and (b) the Loan balance resulting in a Debt Service Coverage
Ratio equal to the Minimum Borrowing Base DSCR, calculated by dividing (i)
Annualized Net Operating Income for the Projects then securing the Loan by (ii)
the product obtained by multiplying (A) the Minimum Borrowing Base DSCR by (B)
the Borrowing Base Loan Constant."
(m)The definition of "Borrowing Base Value" set forth in the "Definitions and
Interpretations" section of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"'Borrowing Base Value': Shall mean the aggregate value of the Projects securing
the Loan as of the date of calculation, which value shall be the then current
"as-is" appraised value of the Projects based on the most recent appraisals for
such Projects, subject to the adjustments set forth below in this definition,
and provided that the value of the Domain Gateway Project shall be based on the
"as-stabilized" appraised value per the CBRE Appraisal report dated November 26,
2019, with File Number 19-361SC-0282-1, provided if a new Appraisal is obtained
for the Domain Gateway Project at any point in the future, the Borrowing Base
Value for the Domain Gateway Project will thereafter be the then-current "as-is"
appraised value of the Project. Borrower may request (in its sole discretion)
that Administrative Agent reappraise any Project and in connection therewith
order new Appraisals from time to time (but in no event more than once in any
six-month period). Borrower shall pay the costs of any and all such Appraisals
within ten days of written demand by Administrative Agent. In addition to any of
the rights of Administrative Agent or Lenders hereunder to order Appraisals,
Administrative Agent may at any time and from time to time order new Appraisals
of the Projects during the existence of an Event of Default, and Borrower shall
pay the costs of any and all such Appraisals within ten days of written demand
by Administrative Agent. In addition, (unless otherwise approved by
Administrative Agent) the Borrowing Base Value shall be subject to the following
adjustments:
(a)If the aggregate value of Projects with Improvements consisting of a single
tenant building exceeds thirty-five percent (35%) of the Borrowing Base Value,
then, unless otherwise approved by the Required Lenders, the aggregate value
attributed to such Projects for purposes of calculating the Borrowing Base Value
shall be reduced to an amount so that the aggregate value of such single-tenant
Projects used in determining the Borrowing Base Value does not exceed
thirty-five percent (35%) of the Borrowing Base Value.
(b)If the Borrowing Base Value (prior to adjustment pursuant to this paragraph
(b)) exceeds $200,000,000 and if the aggregate value of Projects located within
the same Metropolitan Statistical Area ("MSA"), based on the then-current
delineation of MSAs as designated by the United States Office of Management and
Budget, exceeds fifty percent (50%) of the Borrowing Base
-8-



--------------------------------------------------------------------------------



Value (prior to adjustment under this subparagraph (b)), then, unless otherwise
approved by Administrative Agent, the aggregate value attributed to such
Projects for purposes of calculating the Borrowing Base Value shall be reduced
so that the aggregate value of the Projects located in the same MSA used in
determining the Borrowing Base Value does not exceed 50% of the total Borrowing
Base Value. Notwithstanding the foregoing, the threshold applied to the
Austin-Round Rock, TX Metropolitan Statistical Area shall be 60% of the
Borrowing Base Value until after any future addition or removal of a Project as
collateral securing the Loan causes the aggregate value of Projects located
within the Austin-Round Rock, TX Metropolitan Statistical Area to be 50% or less
of the Borrowing Base Value. For the avoidance of doubt, until the 50% threshold
applies to the Austin-Round Rock, TX Metropolitan Statistical Area, Borrower
will not be permitted to add a Project within the Austin-Round Rock, TX
Metropolitan Statistical Area unless otherwise approved by Administrative Agent.
(c)If the Borrowing Base Value exceeds $200,000,000 and if the aggregate value
of Leasehold Projects exceeds twenty percent (20%) of the Borrowing Base Value,
then, unless otherwise approved by the Required Lenders, the aggregate value
attributed to such Leasehold Projects for purposes of calculating the Borrowing
Base Value shall be reduced by a sufficient amount such that the aggregate value
of the Leasehold Projects used in determining the Borrowing Base Value does not
exceed 20% of the Borrowing Base Value)."
(n)The definitions of "Initial Maturity Date", "First Option Maturity Date", and
"Second Option Maturity Date" set forth in the "Definitions and Interpretations"
section of the Loan Agreement, Section 2.8 of the Loan Agreement, and Section
2.9 of the Loan Agreement are each hereby deleted in their entirety and replaced
with the following:
"'Initial Maturity Date': Means March 1, 2023."
"'First Option Maturity Date': Means March 1, 2024."
"'Second Option Maturity Date': Means March 1, 2025."
For the avoidance of doubt, Borrower shall have two (2) remaining options to
extend the maturity date of the Loan, as more specifically set forth in Sections
2.8 and 2.9 of the Loan Agreement (as amended hereby).
(o)The definition of "Gross Operating Income" set forth in the "Definitions and
Interpretations" section of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
“’Gross Operating Income’: Shall mean the sum of any and all Rental Income, and
all other normal and recurring (but not extraordinary) cash income accrued
during the applicable time period in question (the “Calculation Period”) and
paid, whether paid in the applicable period of time in question or another, from
the ownership, use and operation of the Projects that continue to then be
encumbered by the Security Instruments and contribute to the Borrowing Base
Amount. In
-9-



--------------------------------------------------------------------------------



calculating Gross Operating Income, Administrative Agent shall include in Rental
Income the base rent payable under any lease which is in a free rent period
during the Calculation Period, subject to the following conditions: (i) the
tenant under such lease is not in default, (ii) Administrative Agent has
approved the terms of the lease in its reasonable discretion, (iii) as of the
end of the Calculation Period the number of months remaining prior to the date
rent commences under such lease does not exceed six months, and (iv)
Administrative Agent shall make such positive adjustment to Rental Income for
the amount which equals the product of (a) the number of months of free rent
during the Calculation Period provided such months are during the six-month
period prior to the date rent commences under such lease multiplied by (b) the
actual monthly rent collections anticipated on the date rent commences under
such lease. The preceding sentence shall not be deemed to modify Section 6.29
hereof and shall provide Administrative Agent with approval rights only with
respect to including base rent payable under leases in a "free rent" period in
the calculation of Net Operating Income. With respect to the Nelson Mullins
Riley & Scarborough LLP (“Nelson Mullins”) lease at the 201 17th Street
Property, Administrative Agent shall include in Rental Income all of the income
associated with such lease, calculated based on the sum of all rental income for
Nelson Mullins over the past 12 months divided by two (which amount shall then
be annualized when calculated). If, as of the Calculation Period, less than 12
months have lapsed since the expiration of the initial free rent period, then
the base rental income for the Nelson Mullins lease will be calculated based on
the sum of all rental income over the 12-month period following the initial free
rent period divided by two.”
(p)The definition of "Rental Income" set forth in the "Definitions and
Interpretations" section of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"'Rental Income': Shall mean the accrued rental income earned for the applicable
period of time in question and paid (whether in the applicable period of time in
question or another), excluding any adjustments for straight-line rents, above
and below-market rent amortization, and lease incentive amortization by Borrower
for the applicable period of time in question from the tenant leases of the
Improvements which are then in effect (and as to which the tenants thereunder
are paying rent)."
(q)Notwithstanding anything to the contrary in the Loan Agreement, including
without limitation Section 6.9 thereof, or in any of the other Loan Documents,
Administrative Agent hereby acknowledges and agrees that KBS Real Estate
Investment Trust III, Inc. (the "REIT") shall have the right (in its discretion)
to (i) convert to a REIT structured as a perpetual life nontraded daily or
monthly "net asset value" REIT and/or (ii) merge with a smaller REIT
(individually and collectively, the "REIT Conversion"), which REIT Conversion
shall be expressly permitted by Administrative Agent provided that following
such REIT Conversion, (a) the advisor to Borrowers and KBS Real Estate
Investment Trust III, Inc. (or the surviving entity of any REIT Conversion, as
applicable), shall be (x) KBS Capital Advisors LLC, (y) KBS Realty Advisors,
LLC, or (z) another entity at least 50% owned (directly or
-10-



--------------------------------------------------------------------------------



indirectly) by (1) the estate of Peter Bren, or an irrevocable trust whose sole
beneficiary is Linda Bren and whose trustee is Richard Bren, and/or (2) Charles
J. Schreiber, Jr., individually or collectively, or any combination of the
foregoing (entities and persons named in clauses (x), (y) and (z) above shall
hereinafter be referred to, collectively and individually, as "KBS"), and (b)
Guarantor or a Substitute Guarantor (as defined below) shall have a net worth
equal to, or greater than, the then-current net worth of Guarantor. Any new
entities within the Borrower, Guarantor or Substitute Guarantor ownership
structure arising out of any such REIT Conversion shall be subject to the Agent
and Lenders' know your customer ("KYC") and anti-money laundering ("AML")
processes and receipt and approval by Agent and Lenders of appropriate financial
statements, organization documents and other due diligence items reasonably
required in connection therewith (including updated opinions of counsel). For
purposes hereof, a Substitute Guarantor shall mean a new guarantor that (a) is
wholly owned (directly or indirectly) by the REIT or the entity that survives
the REIT Conversion, (b) directly or indirectly controls the Borrower, (c) owns
(directly or indirectly) no less than a fifty percent (50%) interest in the
Borrower, and (d) is approved by Lenders in writing, which approval shall not be
unreasonably withheld.
(r)Section 2.5(a) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"(a) If Administrative Agent or the Required Lenders determine (which
determination will be conclusive in the absence of manifest error) (i) that
deposits of a type and maturity appropriate to match fund Advances at the LIBOR
Based Rate are not available to the Lenders in the relevant market, or (ii) that
the interest rate applicable to Advances at the LIBOR Based Rate is not
ascertainable or does not adequately and fairly reflect the cost of making or
maintaining Advances at the LIBOR Based Rate, then the outstanding balance and
all future Advances will accrue interest at the Base Rate."
(s)Section 2.8(d) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"As of the Initial Maturity Date, the outstanding principal balance of the Loan
shall not exceed the then current Availability Amount (based on evidence
satisfactory to Administrative Agent and Lenders, including updated Appraisals
of the Projects commissioned by Administrative Agent and approved by
Administrative Agent and Lenders); provided, however, if the outstanding
principal balance of the Loan exceeds the then current Availability Amount,
Borrower may pay down the outstanding principal balance of the Loan prior to the
Initial Maturity Date to an amount equal to or less than the Availability
Amount;"
(t)Section 2.9(d) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"As of the First Option Maturity Date, the outstanding principal balance of the
Loan shall not exceed the then current Availability Amount (based on evidence
-11-



--------------------------------------------------------------------------------



satisfactory to Administrative Agent and Lenders, including updated Appraisals
of the Projects commissioned by Administrative Agent and approved by
Administrative Agent and Lenders); provided, however, if the outstanding
principal balance of the Loan exceeds the then current Availability Amount,
Borrower may pay down the outstanding principal balance of the Loan on or prior
to the First Option Maturity Date to an amount equal to or less than the
Availability Amount;"
(u)Sections 10.30(a) and (b) of the Loan Agreement are hereby deleted in their
entirety and replaced with the following:
"(a) The Additional Project must be (i) unless otherwise approved by the
Required Lenders, a fully developed and operating "Class A" or "Class B"
property utilized principally as an office or industrial property, (ii) located
in the contiguous United States (including the District of Columbia) or Hawaii,
and (iii) unless otherwise approved by the Required Lenders, at least 85%
occupied by tenants who are not the subject of any bankruptcy, reorganization,
insolvency, liquidation, dissolution, receivership or similar proceeding.
(b) The owner of the Additional Project (the "New Borrower") shall be a single
purpose entity wholly-owned, directly or indirectly, by Guarantor (unless
otherwise approved by Administrative Agent) and otherwise satisfactory to
Administrative Agent and Lenders in their sole discretion which (i) has no
indebtedness or claims against it other than non-delinquent trade debt incurred
in the ordinary course of business, (ii) shall assume, on a joint and several
basis, the Loan and the other obligations of Borrowers hereunder and under the
other Loan Documents pursuant to a Joinder Agreement and such other documents
reasonably satisfactory to Administrative Agent and Lenders in their sole
discretion, and (iii) does not have any Guarantor as a general partner, and does
not otherwise have a structure where any Guarantor would be liable for such New
Borrower's obligations under the Joinder Agreement absent the Guaranty."
(v)All references in any of the Deeds of Trust and all other references in the
Loan Documents to the "Loan" shall mean the Loan, as amended hereby, by the
Joinder, and by the Short Form Agreements.
3.Security Documents. The Deeds of Trust and all other Loan Documents which
secure Borrowers' indebtedness and obligations under the Loan shall secure, in
addition to all other indebtedness and obligations secured thereby, the payment
and performance of all other present and future indebtedness and obligations of
Borrowers under (A) this Agreement, (B) the Notes and all other Loan Documents,
as amended by this Agreement, (C) all present and future Lender-Provided Swap
Transactions, and (D) any and all amendments, modifications, renewals and/or
extensions of this Agreement or the Notes, regardless of whether any such
amendment, modification, renewal or extension is evidenced by a new or
additional instrument, document or agreement. All references in the Deeds of
Trust and all other references in the Loan Documents to the "Loan" shall mean
the Loan, as amended by this Agreement and the Short Form Agreements.


-12-



--------------------------------------------------------------------------------



4.Definitions. Except as provided in this Agreement, all references in the Loan
Agreement, in each of the Deeds of Trust and in the other Loan Documents: (i) to
the Loan Agreement shall mean the Loan Agreement as amended by this Agreement,
(ii) to an Existing Deed of Trust shall mean such Existing Deed of Trust as
amended hereby and by the applicable Short Form Agreement, (iii) the Loan
Documents shall mean the Loan Documents as such term is defined in this
Agreement, and (iv) to any particular Loan Document shall mean such Loan
Document as modified by this Agreement, and all prior amendments, or any
document executed pursuant thereto or hereto.
5.No Other Modifications. Except as expressly set forth above, the Loan
Documents shall be and remain unmodified and in full force and effect.
6.Conditions Precedent. This Agreement shall not be effective, and neither Agent
nor Lenders shall have any obligations hereunder, unless all of the following
conditions are satisfied in a manner acceptable to Agent in Agent's sole
judgment. The following conditions shall be deemed satisfied on the date (the
"Effective Date") that Agent causes each of the Short Form Agreements (as
defined below) and any other documents which Agent or Lenders may require or
request in accordance with this Agreement or the other Loan Documents to be
recorded in the official records of the county and state specified below
(provided that, if for any reason any of the following conditions are not
satisfied, or waived in writing by Agent, on or before the Effective Date, they
shall continue as covenants of each party hereto to Agent and the Lenders to the
extent reserved in writing by Agent prior to the Effective Date):
(a)Modification Documents. Agent shall have received and approved the executed
originals of (i) this Agreement, including the Consent and Reaffirmation of
Guarantor attached hereto, (ii) the New Notes, (iii) the Assignment Agreement,
(iv) the Joinder by Additional Borrower, (v) the fully executed and acknowledged
201 17th Street Deed of Trust, (vi) the Texas Property Junior Deeds of Trust (as
described in subparagraphs (1) and (2) below), and (vii) the fully executed and
acknowledged modifications to deeds of trust and mortgages described in
subparagraphs (3) through (6) below, each dated as of even date herewith
executed by a Borrower and Agent (individually or collectively, the "Short Form
Agreements", and collectively with this Agreement and the Consent and
Reaffirmation of Guarantor attached hereto, the Joinder and the Texas Property
Junior Deeds of Trust, the "Modification Documents"):
(1)That certain Junior Deed of Trust, Assignment of Leases and Rents, Security
Agreement, Fixture Filing and Financing Statement (Domain Gateway Project) to be
recorded in the Official Records of Travis County, Texas;
(2)That certain Junior Deed of Trust, Assignment of Leases and Rents, Security
Agreement, Fixture Filing and Financing Statement (515 Congress Project) to be
recorded in the Official Records of Travis County, Texas; (collectively with the
document described in subparagraph (1) above, the "Texas Property Junior Deeds
of Trust");


-13-



--------------------------------------------------------------------------------



(3)That certain First Modification and Additional Advance Agreement (Short Form)
(Domain Gateway Project) to be recorded in the Official Records of Travis
County, Texas;
(4)That certain First Modification and Additional Advance Agreement (Short Form)
(515 Congress Project) to be recorded in the Official Records of Travis County,
Texas;
(5)That certain First Modification and Additional Advance Agreement (Short Form)
(McEwen Project) to be recorded in the Register's Office for Williamson County,
Tennessee; and
(6)That certain First Modification and Additional Advance Agreement (Short Form)
(Gateway Tech Project) to be recorded in the Official Records of Salt Lake
County, Utah.
(b)Recordation. The 201 17th Street Deed of Trust, the Texas Property Junior
Deeds of Trust, and the Short Form Agreements shall have been recorded in the
official records of the county and state as set forth above, all in accordance
with Agent's instructions to the applicable title company.
(c)Status of Title. Borrowers shall cause the applicable title company to issue
at Borrowers' expense (i) a new Title Policy with respect to the 201 17th Street
Property in accordance with the requirements of the Loan Agreement, (ii) a new
Title Policy with respect to each of the Texas Property Junior Deeds of Trust in
accordance with the requirements of the Loan Agreement, in the amount of
$2,000,000 with respect to the 515 Congress Project and $12,275,000 with respect
to the Domain Gateway Project, and (iii) such endorsements (including, without
limitation, CLTA 110.5 Modification Endorsements (or their local equivalents) to
each Title Policy as Agent shall require insuring that fee title to the
Properties is vested in the applicable Borrower and insuring the continuing
validity and firstposition lien priority of each of the Deeds of Trust, in
light of this Agreement (to the extent such endorsements and continuations are
available). The Title Policy insuring the 201 17th Street Property shall be
aggregated with the Title Policies for the Deeds of Trust via tie-in
endorsements acceptable to Agent (to the extent available in the applicable
jurisdiction).
(d)Financing Statement for Additional Borrower. A UCC1 Financing Statement with
the Additional Borrower, as debtor, in favor of Agent, as secured party, shall
be filed with the Delaware Department of State and a UCC search shall show no
other financing statements filed with respect to the Additional Borrower or the
201 17th Street Property.
(e)Formation Documents. Borrowers shall have delivered to Agent all documents
evidencing the formation, organization, good standing and valid existence of (i)
the Additional Borrower, and (ii) each other Borrower and Guarantor (to the
extent such documents have been amended or modified since the original closing
date).
(f)Opinion of Counsel. Borrowers shall have delivered to Agent one or more
opinion(s) of counsel reasonably acceptable to Agent covering the due
authorization of the
-14-



--------------------------------------------------------------------------------



Additional Borrower to enter into the applicable Loan Documents, and the
enforceability of the 201 17th Street Deed of Trust.
(g)Payment of Agent's Expenses. Borrowers shall have paid all costs and expenses
incurred by Agent in connection with this Agreement, including attorneys' fees
and costs, title insurance premiums, recording charges and the costs of any lien
searches undertaken by Agent in connection with this Agreement.
(h)Payment of Fee. Borrowers shall have paid to Agent the fees required under
that certain Amended and Restated Fee Letter of even date herewith by and
between Borrower and U.S. Bank.
(i)Default. No Event of Default has occurred and is continuing, and no event has
occurred and is continuing which, with notice or the passage of time or both,
would be an Event of Default.
(j)Additional Property Conditions. Each of the conditions set forth in Section
10.29 of the Loan Agreement with respect to the addition of an Additional
Property shall have been satisfied with respect to the 201 17th Street Property
or deemed waived (unless expressly reserved in writing) by Agent and the
Lenders.
(k)Payment of Stub Interest. Borrowers shall have paid to Agent all accrued and
outstanding interest attributable to Fifth Third's interest in the Loan through
the Effective Date, as more specifically set forth on a closing statement
approved by Borrowers and Agent.
7.Affirmation of Obligations Under Loan Documents; Swap Contracts. Borrowers
each acknowledge, confirm, stipulate, agree, represent and warrant that each has
no defense, claim, credit, offset or counterclaim to any of its obligations
under any of the Loan Documents. Each Borrower further acknowledges the validity
and enforceability of the Deeds of Trust as firstpriority liens on the
Properties (except as to the Texas Property Junior Deeds of Trust, which are
junior in priority solely to the applicable Existing Deed of Trust encumbering
such Properties), all improvements located thereon and all of the "Property"
described in each of the Deeds of Trust. Unless otherwise agreed to in writing
by Lenders, the parties hereby agree that any Lender-Provided Swap Transactions
(to the extent entered into by one or more Borrowers and secured by the
Properties (or any of them), and expressly excluding any Lender-Provided Swap
Transactions that are both (i) entered into by an affiliate of any Borrower
where such affiliate is not a Borrower under the Loan, and (ii) not secured by
any of the Properties) entered into with respect to the Loan shall include all
Lenders under the Loan Agreement and shall be entered into on a pari-passu basis
in accordance with each Lender's Commitment Percentage.





-15-



--------------------------------------------------------------------------------



8.Miscellaneous.
(a)Entire Agreement. The Loan Documents, including this Agreement (a) integrate
all the terms and conditions mentioned in or incidental to the Loan Documents;
(b) supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties. If there is any conflict between the terms, conditions
and provisions of this Agreement and those of any other agreement or instrument,
including any of the other Loan Documents, the terms, conditions and provisions
of this Agreement shall prevail. By executing this Agreement and initialing
below, each Borrower expressly represents and warrants that it did not rely on
any representation, assurance or agreement, oral or written, not expressly set
forth in this Agreement or any of the other Loan Documents in reaching its
decision to enter into this Agreement or any of the other Loan Documents and
that no promises or other representations have been made to Borrowers which
conflict with the written terms of the Loan Documents. Each Borrower represents
to Agent and Lenders that (i) it has read and understands the terms and
conditions contained in this Agreement and the other Loan Documents executed in
connection with this Agreement, (ii) its legal counsel has carefully reviewed
all of the Loan Documents and it has received legal advice from counsel of its
choice regarding the meaning and legal significance of this Agreement and all
other Loan Documents, (iii) it is satisfied with its legal counsel and the
advice received from it, and (iv) it has relied only on its review of the Loan
Documents and its own legal counsel's advice and representations (and it has not
relied on any advice or representations from Agent, any Lender or Agent's or any
Lender's officers, employees, agents or attorneys). The Loan Documents may not
be modified, amended or terminated except by a written agreement signed by each
of the parties hereto.
/s/CJS /s/CJS /s/CJS
/s/CJS /s/CJS
Borrowers' Initials



Section 8(a)



--------------------------------------------------------------------------------



(b)Definition of Loan Documents. Each of the Loan Documents is hereby modified
to the extent necessary so that the term "Loan Documents," as such term may be
used therein, shall be deemed to include this Agreement and all other
Modification Documents.
(c)Further Assurances. Borrowers shall, upon the request of Agent or the
Lenders, execute, acknowledge and deliver, or cause to be executed, acknowledged
or delivered, such further documents, instruments or agreements, and perform
such other acts, as may be necessary, desirable or proper for carrying out the
intention or facilitating the performance of the terms of this Agreement, or for
assuring the validity of, perfecting or preserving the lien of the Deeds of
Trust or any other Loan Documents.
(d)No Third Parties Benefitted. This Agreement is entered into for the sole
benefit of the parties hereto and no third party beneficiary rights shall be
created hereby.
(e)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the heirs, successors and assigns of the parties hereto.
(f)Assignment. This Agreement shall not be assignable by any Borrower and any
purported assignment shall be void. This Agreement is assignable by Agent and
any Lender in accordance with the terms of the Loan Agreement.
(g)Construction of this Agreement. The headings used in this Agreement are for
convenience only and shall be disregarded in interpreting the substantive
provisions of this Agreement. Time is of the essence of each term of the Loan
Documents, including this Agreement. As used herein, the term "including" means
"including, but not limited to," and the term "include(s)" means "include(s),
without limitation." This Agreement has been drafted by all the parties hereto
collectively. Therefore, each party to this Agreement agrees that any statute or
rule of construction providing that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.
(h)Survival of Representations, Warranties and Covenants. Each and all
provisions of this Agreement shall survive and remain in full force and effect
until all obligations of Borrowers under the Loan Documents are paid and
performed in full. All releases herein shall survive repayment and performance
of such obligations and/or any foreclosure under or reconveyance of the Deeds of
Trust.
(i)Governing Law; Waiver of Jury Trial. This Agreement, the rights of the
parties hereunder and the interpretation hereof shall be governed by, and
construed in accordance with, the laws of the State of California in all
respects. To the maximum extent permitted by applicable law, Borrowers hereby
waive any right to a trial by jury in any action relating to the Loan and/or the
Loan Documents.
(j)Severability. In the event of any invalidity or unenforceability of any
provision of this Agreement, the remainder of this Agreement shall remain in
full force and effect.
(k)Reservation of Rights. Nothing contained in this Agreement shall prevent or
in any way diminish or interfere with any rights or remedies, including the
right to
-14-



--------------------------------------------------------------------------------



contribution, which Agent and/or Lenders may have against any party hereto under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(codified at Title 42 U.S.C. 9601 et seq.), as it may be amended from time to
time, any successor statute thereto or any other applicable federal, state or
local laws, all such rights being hereby expressly reserved.
(l)Reliance. Neither Agent nor Lenders would have consented to the extension of
the Additional Advance to Borrowers and the other transactions specified herein
without Borrowers entering into this Agreement. Accordingly, each of such
parties intentionally and unconditionally enters into the covenants and
agreements as set forth above and understands that, in reliance upon and in
consideration of such covenants and agreements, Agent and Lenders have consented
to the transactions contemplated herein and, as part and parcel thereof,
specific monetary and other obligations have been, are being and shall be
entered into which would not take place but for such reliance.
9.Same Indebtedness; Priority of Liens Not Affected. This Agreement and the
execution of other documents contemplated hereby do not constitute the
extinguishment of any debt evidenced by the Loan Documents, nor will they in any
way affect or impair the liens and security interests created by the Loan
Documents, which Borrowers acknowledge to be valid and existing liens on and
security interests in the Properties. Borrowers agree that the liens and
security interests created by the Deeds of Trust continue to be in full force
and effect, unaffected and unimpaired by this Agreement or by the transactions
contemplated herein and that said liens and security interests shall so continue
in their perfection and priority until the debt secured by the Loan Documents is
fully discharged.
10.Counterparts. This Agreement may be executed by the parties hereto in one or
more separate counterparts, and counterpart original signature pages may be
assembled into one original document.
11.Limitation on Liability. Section 10.33 of the Loan Agreement (the limited
recourse provision) is by this reference hereby incorporated herein in its
entirety.
[Remainder of Page Left Intentionally Blank]



-15-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

BORROWERS:KBSIII DOMAIN GATEWAY, LLC,
a Delaware limited liability companyBy:KBSIII REIT ACQUISITION I, LLC,
a Delaware limited liability company,
its sole memberBy:KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole memberBy:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer




KBSIII 515 CONGRESS, LLC,
a Delaware limited liability companyBy:KBSIII REIT ACQUISITION XXVII, LLC,
a Delaware limited liability company,
its sole memberBy:KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole memberBy:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer





S-1



--------------------------------------------------------------------------------




KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability companyBy:KBSIII REIT ACQUISITION V, LLC,
a Delaware limited liability company,
its sole memberBy:KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole memberBy:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer




KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability companyBy:KBSIII REIT ACQUISITION IV, LLC,
a Delaware limited liability company,
its sole memberBy:KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole memberBy:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer



S-2



--------------------------------------------------------------------------------




KBSIII 201 17TH STREET, LLC,
a Delaware limited liability companyBy:KBSIII REIT ACQUISITION XXV, LLC,
a Delaware limited liability company,
its sole memberBy:KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole memberBy:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer



S-3



--------------------------------------------------------------------------------



AGENT:
U.S. BANK NATIONAL ASSOCIATION,
a national banking association,
as Administrative Agent
By: /s/ Christopher R. Coburn
Name: Christopher R. Coburn
Title: Vice President
LENDERS:
U.S. BANK NATIONAL ASSOCIATION,
a national banking association,
By: /s/ Christopher R. Coburn
Name: Christopher R. Coburn
Title: Vice President
ASSOCIATED BANK, NATIONAL
ASSOCIATION,
By: /s/ Mitchell Vega
Name: Mitchell Vega
Title: Vice President
CITY NATIONAL BANK
By: /s/ Andrew Amaro
Name: Andrew Amaro
Title: Senior Vice President
REGIONS BANK
By: /s/ William Chalmers
Name: William Chalmers
Title: Assistant Vice President
CITIZENS BANK
By: /s/ Authorized Signatory
Name: Authorized Signatory
Title: VP

S-4



--------------------------------------------------------------------------------



CONSENT AND REAFFIRMATION OF GUARANTOR
This Consent and Reaffirmation of Guarantor (this "Consent") is attached to that
certain First Modification and Additional Advance Agreement (Long Form) (the
"Modification Agreement") dated as of January 23, 2020 by and among (i) KBSIII
DOMAIN GATEWAY, LLC, KBSIII 1550 WEST MCEWEN DRIVE, LLC, KBSIII 155 NORTH 400
WEST, LLC, and KBSIII 515 CONGRESS, LLC, each a Delaware limited liability
company (collectively, "Existing Borrowers"), (ii) KBSIII 201 17TH STREET, LLC,
a Delaware limited liability company ("Additional Borrower," and individually or
collectively with the Existing Borrowers as the context may require, "Borrower"
or "Borrowers"), (iii) U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as agent (in such capacity, "Agent"), and (v) each lender party
hereto (individually, a "Lender" and collectively with any lender that becomes a
party to the Loan Agreement (defined below) in the future, the "Lenders"). All
capitalized terms used but not defined in this Consent shall have the meanings
given to such terms in the Modification Agreement. KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company ("Guarantor"), hereby (i) acknowledges that
it has read, reviewed with counsel and agrees to the terms, conditions,
provisions and modifications of the Modification Agreement and the transactions
contemplated thereby, including without limitation the modifications to that
certain Payment Guaranty Agreement dated as of October 17, 2018 (as amended, the
"Payment Guaranty") executed by Guarantor in favor of Agent and Lenders in
connection with the Loan, (ii) reaffirms the full force and effectiveness of the
Payment Guaranty and that certain Recourse Carve-Out Guaranty Agreement dated as
of October 17, 2018 (the "Recourse Carve-Out Guaranty" and collectively with the
Payment Guaranty, the "Guaranty") executed by Guarantor in favor of Agent and
Lenders, as each may be modified by the Modification Agreement, (iii) agrees
that Guarantor's obligations under the Guaranty shall remain unaffected by the
Modification Agreement, except as specifically amended pursuant to Sections 2(i)
and (j) thereof, and that all references in the Guaranty to (a) the Loan
Documents shall include (without limitation) the Modification Agreement, and (b)
any particular Loan Document shall mean such Loan Document as modified by the
Modification Agreement, (iv) acknowledges and agrees that the "Base Guaranteed
Amount" for which it shall be liable under the Payment Guaranty has been
increased to $81,250,000.00 plus all other amounts specified in the Payment
Guaranty, as amended by the Modification Agreement, as being guaranteed thereby,
pursuant to the express terms thereof, including, without limitation, the
limitations and reduction provisions set forth in Section 27 thereof, and
(v) agrees that Guarantor's obligations under the Guaranty are separate and
distinct from those of Borrowers with respect to the Loan.
[Signature on Following Page]



CONSENT



--------------------------------------------------------------------------------



KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company
By:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer




CONSENT S-1



--------------------------------------------------------------------------------



SCHEDULE 1
PRICING COMMITMENTS



Lender$ Amount
Pro Rata Share


U.S. Bank$95,000,00029.23076923%






Regions Bank$65,000,00020.00000000%






Citizens Bank$65,000,00020.00000000%






City National Bank$60,000,00018.46153846%






Associated Bank$40,000,00012.30769231%













Schedule 1

